           Case 8:21-bk-10513-ES Doc 51 Filed 04/30/21                                           Entered 04/30/21 21:54:32                 Desc
                               Imaged Certificate of Notice                                      Page 1 of 5
                                                              United States Bankruptcy Court
                                                               Central District of California
In re:                                                                                                               Case No. 21-10513-ES
Rosa A Fridman                                                                                                       Chapter 7
       Debtor
                                                    CERTIFICATE OF NOTICE
District/off: 0973-8                                                 User: admin                                                          Page 1 of 1
Date Rcvd: Apr 28, 2021                                              Form ID: pdf042                                                     Total Noticed: 1


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on Apr 30, 2021:
Recip ID                  Recipient Name and Address
db                        Rosa A Fridman, 16542 Blackbeard Ln Unit 304, Huntington Beach, CA 92649-3439

TOTAL: 1

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
Electronic transmission includes sending notices via email (Email/text and Email/PDF), and electronic data interchange (EDI).
NONE


                                                      BYPASSED RECIPIENTS
The following addresses were not sent this bankruptcy notice due to an undeliverable address, *duplicate of an address listed above, *P duplicate of a
preferred address, or ## out of date forwarding orders with USPS.
NONE


                                                     NOTICE CERTIFICATION
I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities
in the manner shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and
belief.

Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed .R. Bank. P.2002(a)(1), a notice containing the
complete Social Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains
the redacted SSN as required by the bankruptcy rules and the Judiciary's privacy policies.

Date: Apr 30, 2021                                           Signature:           /s/Joseph Speetjens




                                  CM/ECF NOTICE OF ELECTRONIC FILING
The following persons/entities were sent notice through the court's CM/ECF electronic mail (Email) system on April 28, 2021 at the address(es) listed below:
Name                              Email Address
Charles L Murray, III
                                  on behalf of Creditor CHARLES L MURRAY cmurray@cm3law.com cm3esquire@gmail.com

Michael J Hauser
                                  on behalf of U.S. Trustee United States Trustee (SA) michael.hauser@usdoj.gov

Scott Talkov
                                  on behalf of Debtor Rosa A Fridman scott@talkovlaw.com talkovlaw@ecf.courtdrive.com

Thomas H Casey (TR)
                                  msilva@tomcaseylaw.com thc@trustesolutions.net

United States Trustee (SA)
                                  ustpregion16.sa.ecf@usdoj.gov


TOTAL: 5
                                           Case 8:21-bk-10513-ES Doc 51 Filed 04/30/21                  Entered 04/30/21 21:54:32            Desc
                                                               Imaged Certificate of Notice             Page 2 of 5



                                            1 SCOTT TALKOV, State Bar No. 264676
                                            2 TALKOV LAW CORP.                                                     FILED & ENTERED
                                              2900 Adams St Ste C225
                                            3 Riverside, California 92504
                                              Telephone: (951) 888-3300                                                  APR 28 2021
                                            4 Email: scott@talkovlaw.com
                                            5                                                                       CLERK U.S. BANKRUPTCY COURT
                                                                                                                    Central District of California
                                                                                                                    BY duarte     DEPUTY CLERK
                                            6 Counsel for Debtor Rosa Fridman
                                            7                              UNITED STATES BANKRUPTCY COURT
                                            8                                CENTRAL DISTRICT OF CALIFORNIA
                                            9                                         SANTA ANA DIVISION
                                           10
             RIVERSIDE, CALIFORNIA 92504




                                           11
               2900 ADAMS ST STE C225

                 PHONE (951) 888-3300




                                                In re                                              Case No. 8:21-bk-10513-ES
                                           12
TALKOV LAW




                                           13 ROSA A. FRIDMAN,                                     Chapter 7

                                           14 Debtor.
                                                                                                   ORDER GRANTING '(%725¶6
                                           15                                                      MOTION TO AVOID LIEN UNDER 11
                                                                                                   U.S.C. § 522(f) (REAL PROPERTY)
                                           16

                                           17
                                                                                                   Hearing on Motion to Avoid Lien:
                                           18                                                      Date:       April 15, 2021
                                                                                                   Time:       10:30 a.m.
                                           19                                                      Courtroom:  5A
                                                                                                                411 West Fourth Street,
                                           20
                                                                                                                Santa Ana, CA 92701
                                           21

                                           22           On April 15, 2021, at 10:30 a.m., this matter came before the Court on the 'HEWRU¶V0RWLRQWR
                                           23 Avoid Lien Under 11 U.S.C. § 522(f) (REAL PROPERTY) [Dkt. No. 13@ WKH³0RWLRQ´ ILOHGE\

                                           24 Debtor Rosa M. Fridman WKH³Debtor´ .

                                           25           The Court having reviewed the Motion, the Notice of Opposition and Request for a Hearing
                                           26 WKH³1RWLFHRI2SSRVLWLRQ´ >'NW1R@ the 2SSRVLWLRQWR'HEWRU5RVD)ULGPDQ¶V0RWLRQWR Avoid
                                           27 Liens Pursuant to 11 U.S.C. § 522(f) WKH³Opposition´ [Dkt. No. 22], the Objection and Opposition
                                           28

                                                                                                  -1-
                                                 ORDER GRANTING '(%725¶6MOTION TO AVOID LIEN UNDER 11 U.S.C. § 522(f) (REAL PROPERTY)
                                           Case 8:21-bk-10513-ES Doc 51 Filed 04/30/21                    Entered 04/30/21 21:54:32          Desc
                                                               Imaged Certificate of Notice               Page 3 of 5



                                            1 E\/LHQ+ROGHU$WWRUQH\&KDUOHV/0XUUD\,,,WR'HEWRU¶V0RWLRQWR$YRLG/LHQV6XSSRUWLQJ
                                            2 Declaration of Attorney Charles L. Murray III WKH³0XUUD\2SSRVLWLRQ´ >'NW1R@; WKH'HEWRU¶V
                                            3 Reply to Opposition to Motion to Avoid Lien Under 11 U.S.C. 522(f); Declaration of Rosa Fridman;
                                            4 Declaration of Scott Talkov WKH³5HSO\´ >'NW1R@, the Objection to Case and Declaration
                                            5 Supporting Motion to Dismiss Bankruptcy Case and Lien Avoidance Motion WKH³%DODNLQ
                                            6 2SSRVLWLRQ´ >'NW1R@DQGWKH&UHGLWRU.DUO$YHWRRP¶V(YLGHQWLDU\2EMHFWLRQVWR'HEWRU5RVD
                                            7 )ULGPDQ¶V/LHQ$YRLGDQFH0RWLRQ WKH³(YLGHQWLDU\2EMHFWLRQV´ >'NW1R@; and the Court having
                                            8 considered the Motion, the Notice of Opposition, the Opposition, the Murray Opposition, the Reply,

                                            9 the Balakin Opposition, and the Evidentiary Objections, and all pleadings and papers filed in

                                           10 connection with the Motion; and it appearing that the relief requested in the Motion is in the best

                                           11 interests of the 'HEWRU¶VHVWDWH, its creditors, and all other parties in interest, and for good cause
             RIVERSIDE, CALIFORNIA 92504
               2900 ADAMS ST STE C225

                 PHONE (951) 888-3300




                                           12 appearing,
TALKOV LAW




                                           13          IT IS HEREBY ORDERED THAT:
                                           14          1.      The Motion is GRANTED;
                                           15          2.      The seven (7) judgment liens identified in Exhibit A hereto recorded in Orange County

                                           16 in favor of creditor Karl Avetoom comprising of Title Exception Nos. 14, 15 (Part 1), 15 (Part 2), 17,

                                           17 DQGDVOLVWHGRQ6FKHGXOH%RI'NW1R WKH³$YHWRRP /LHQV´ DUH$92,'('DQGQR

                                           18 ORQJHUHQFXPEHU'HEWRU¶VFRQGRPLQLXPORFDWHGDW%ODFNEHDUG/DQH+XQWLQJWRQ%HDFK

                                           19 CA 92649, 2UDQJH&RXQW\$VVHVVRU¶V3DUFHO1XPEHU: 937-71-030;

                                           20          3.      ,QDFFRUGDQFHZLWK86& F WKH³SURSHUW\H[HPSWHGXQGHU>8S.C. 522(f)]
                                           21 LVQRWOLDEOHGXULQJRUDIWHUWKHFDVHIRUDQ\GHEWRIWKHGHEWRUWKDWDURVH«EHIRUHWKHFRPPHQFHPHQW

                                           22 RIWKHFDVH´ such that the exempted property at 16542 Blackbeard Lane #304, Huntington Beach, CA

                                           23 92649, APN: 937-71-030 is not liable during or after the instant bankruptcy case for any debt of

                                           24 Debtor Rosa Fridman which arose before the petition date of February 26, 2021 in the instant case.

                                           25 / / /

                                           26 / / /
                                           27
                                           28

                                                                                                    -2-
                                                ORDER GRANTING '(%725¶6MOTION TO AVOID LIEN UNDER 11 U.S.C. § 522(f) (REAL PROPERTY)
                                           Case 8:21-bk-10513-ES Doc 51 Filed 04/30/21                Entered 04/30/21 21:54:32       Desc
                                                               Imaged Certificate of Notice           Page 4 of 5



                                            1 Specifically, the property located at 16542 Blackbeard Lane #304, Huntington Beach, CA 92649,
                                            2 APN: 937-71-030 is not liable during or after the case for any wrongs committed by the Debtor Rosa
                                            3 Fridman before the February 26, 2021 petition date in the instant case as alleged in Orange County
                                            4 Superior Court Case No. 30-2010-00345490 and Orange County Superior Court Case No. 30-2015-
                                            5 00820760.
                                            6                                                  ###
                                            7
                                            8

                                            9

                                           10
             RIVERSIDE, CALIFORNIA 92504




                                           11
               2900 ADAMS ST STE C225

                 PHONE (951) 888-3300




                                           12
TALKOV LAW




                                           13

                                           14

                                           15

                                           16

                                           17

                                           18

                                           19

                                           20

                                           21

                                           22

                                           23
                                                  Date: April 28, 2021
                                           24

                                           25

                                           26
                                           27
                                           28

                                                                                                -3-
                                                ORDER GRANTING '(%725¶6MOTION TO AVOID LIEN UNDER 11 U.S.C. § 522(f) (REAL PROPERTY)
                                           Case 8:21-bk-10513-ES Doc 51 Filed 04/30/21                 Entered 04/30/21 21:54:32   Desc
                                                               Imaged Certificate of Notice            Page 5 of 5


                                                                   Exhibit A ± Liens Avoided by Bankruptcy Court Order
                                            1
                                                                 Re: 16542 Blackbeard Lane #304, Huntington Beach, CA 92649
                                            2
                                            3
                                                 Preliminary        Judgment      Judgment Official Records of          Court          Case
                                            4   Exception No.       Entry Date    Recording Orange County
                                                                                    Date       Instrument
                                            5
                                                                                                 Number
                                            6
                                                "Exception 14"       11/18/11       11/18/11         2011-000590354   OC            Avetoom v.
                                            7                                                                         Superior      Mosey and
                                                                                                                      Court            Rosa
                                            8                                                                                        Fridman
                                                                                                                                    (30-2010-
                                            9                                                                                         003454
                                                                                                                                    90) ("2010
                                           10                                                                                           IIED
                                                                                                                                     Action")
             RIVERSIDE, CALIFORNIA 92504




                                           11
                                                "Exception 15"       11/18/11       1/17/12      2012-000023845          Same        2010 IIED
               2900 ADAMS ST STE C225

                 PHONE (951) 888-3300




                                           12                                                                                             Action
TALKOV LAW




                                                "Exception 17"       8/13/14        9/30/14      2014-000398135          Same        2010 IIED
                                           13                                                                                             Action
                                                "Exception 15-       11/18/11       3/11/15      2015-000126500          Same        2010 IIED
                                           14    Amendment"                                                                               Action
                                                "Exception 18"        3/6/15        3/11/15      2015-000126507          Same        2010 IIED
                                           15                                                                                             Action
                                                "Exception 21"       8/13/20        11/19/20 2020-000673156              Same       Avetoom v.
                                           16                                                                                       Risbrough,
                                           17                                                                                        et al. (30-
                                                                                                                                       2015-
                                           18                                                                                         008207
                                                                                                                                         60)
                                           19                                                                                         ("2015
                                                                                                                                    Fraudulen
                                           20                                                                                             t
                                                                                                                                    Transfer
                                           21                                                                                       Action")
                                           22   "Exception 22"       10/6/20        11/19/20 2020-000673157              Same          2015
                                                                                                                                    Fraudulent
                                           23                                                                                        Transfer
                                                                                                                                       Action
                                           24

                                           25

                                           26
                                           27
                                           28

                                                                                               -4-
                                                ORDER GRANTING '(%725¶6MOTION TO AVOID LIEN UNDER 11 U.S.C. § 522(f) (REAL PROPERTY)
